            Case 3:17-cv-05760-BHS Document 202-1 Filed 09/16/19 Page 1 of 1



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6   HP TUNERS, LLC,
                                                            Case No. C17-5760 BHS
 7                             Plaintiff,
            v.                                              ORDER GRANTING PLAINTIFF’S
 8                                                          MOTION FOR SANCTIONS
     KEVIN SYKES-BONNETT, SYKED ECU
 9   TUNING INCORPORATED, JOHN
     MARTINSON,
10
                               Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,

13   United States Magistrate Judge, objections to the report and recommendation, if any, and the

14   remaining record, does hereby find and ORDER:

15
           (1)    The Court adopts the Report and Recommendation; and
16
           (2)    plaintiff’s Motion for Sanctions for Spoliation of Evidence is GRANTED; and
17         (3)    sanctions shall be imposed against defendants in accordance with the Report and

18                Recommendation.

19          Dated this 16th day of September, 2019.

20

21
                                                         Benjamin H. Settle
22                                                       United States District Judge

23

24

25
     ORDER GRANTING PLAINTIFF’S MOTION FOR
26   SANCTIONS - 1
